Citation Nr: 9921761	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for keloid formation, 
right retro-auricular area, vitiligo and ichthyosis vulgaris, 
claimed as recurring cysts and various dry skin patches, as 
secondary to exposure to Agent Orange.

2.  Entitlement to an increased rating for the service-
connected osteochondritis dissecans, right ankle, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residual scar resulting from the removal of 
a sebaceous cyst from the left lower abdomen.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the RO.



FINDINGS OF FACT

The veteran's claim of service connection for keloid 
formation, right retro-auricular area, claimed as recurring 
cysts, is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for keloid 
formation, right retro-auricular area, claimed as recurring 
cysts, as secondary to exposure to Agent Orange, has been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran maintains that he suffers from recurrent cyst 
formations behind his right ear, as well as other skin 
manifestations, as a result of exposure to Agent Orange in 
service.  

The veteran was afforded a VA dermatologic examination in 
June 1997.  At that time, the veteran reported that he had 
served in the Republic of Vietnam from May 1965 to May 1966 
and noted that although he had not been directly involved in 
the application of Agent Orange, he had been exposed to areas 
that were actively and recently sprayed.  He further stated 
that since being exposed to Agent Orange, he had suffered 
from extremely dry skin, particularly in the hands and feet, 
which caused significant pruritis.  He also complained of 
recurrent cysts, particularly behind the right ear, for which 
he had undergone four surgeries, resulting in keloid 
formation.  Physical examination of the skin was remarkable 
for a right retro-auricular keloid extending from the top of 
the ear down near the inferior aspect of the ear; however, no 
cysts were observed in this area.  Twin comedones, sebaceous 
hyperplasia and pustular or comedonal acne was also not 
detected.  Trunk examination was remarkable for areas of 
well-marginated macular hypopigmentation with blotchy 
repigmentation in the centers.  No evidence of excoriations 
or lichenification was noted.  Examination of the palms of 
the hands and soles of the feet revealed a diffuse, light-
colored scale.  There was also marked subungual 
hyperkeratosis of most of the nails on the feet.  Finally, 
examination of the legs demonstrated a plate-like scale 
around the ankle area.  

Based on the examination, the following diagnoses were 
rendered:  keloid formation, right retro-auricular area; 
tinea pedis; onychomycosis, toenails; vitiligo; and 
ichthyosis vulgaris.  The examining physician further noted 
that review of the veteran's medical chart showed that he had 
been treated at least four times for recurrent inclusion 
cysts behind the right ear.  According to the physician, 
"[c]ysts behind the ears have been associated with dioxin 
exposure."  

The Board finds that the veteran's claim of service 
connection for keloid formation, right retro-auricular area, 
claimed as recurring cysts, is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any right retro-auricular area pathology.  All 
pertinent treatment records also should be obtained for 
review.  



ORDER

As a well-grounded claim of service connection for keloid 
formation, right retro-auricular area, claimed as recurring 
cysts, has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of any right retro-
auricular pathology.  In addition, all pertinent treatment 
records should be obtained for review.

With regard to the veteran's claim of service connection for 
vitiligo and ichthyosis vulgaris, section 5103(a) of title 38 
of the U.S. Code provides:  "If a claimant's application for 
benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application."  38 
U.S.C.A. § 5103(a) (West 1991).  An application is considered 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). The Board also notes that the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Hence, in this case, the veteran is 
hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" is medical 
evidence that his current vitiligo and ichthyosis vulgaris 
was due to exposure to Agent Orange or otherwise incurred in 
or aggravated by service.

With regard to the veteran's claim of entitlement to an 
increased rating for his right ankle disability, the Board 
notes that any examination of musculoskeletal disability done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the most recent VA 
examination conducted in June 1997 is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the residuals of his right ankle disability are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.  

Furthermore, a review of the veteran's testimony at his 
personal hearing conducted before the undersigned Member of 
the Board in May 1999, suggests that his condition involving 
the service-connected residual scar resulting from the 
removal of a sebaceous cyst from the left lower abdomen has 
worsened since his most recent VA examination for this 
condition in October 1996.  Hence, the Board finds that the 
veteran should be afforded another examination in order to 
evaluate the current severity of the service-connected scar 
resulting from the removal of a sebaceous cyst from his left 
lower abdomen.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for a 
right retro-auricular skin condition, as 
well as any other skin conditions, since 
service; his right ankle disability since 
June 1997; and the scar resulting from 
removal of a sebaceous cyst from his left 
lower abdomen since October 1996.  He 
should also be asked to submit any 
medical evidence which tends to support 
his position that his vitiligo and 
ichthyosis vulgaris was due to exposure 
to Agent Orange or otherwise incurred in 
or aggravated by service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
Any documents received by the RO should 
be associated with the claims folder.  

2.  The RO then should schedule the 
veteran for another VA examination to 
determine the current nature and likely 
etiology of his claimed right retro-
auricular skin disorder.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with his evaluation of the 
skin disorder.  Based on his/her review 
of the case, it is requested that the 
examiner express an opinion as to the 
medical probability that he is suffering 
from a right retro-auricular skin 
disorder due to exposure to Agent Orange 
in service.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected right 
ankle disability.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
right ankle disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
functional ability of the right ankle.  
The examiner should also be requested to 
determine whether, and to what extent, 
the right ankle exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  Finally, the examiner 
should provide an opinion concerning the 
effect of the veteran's right ankle 
disability on his employability.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the extent of 
the service-connected scar resulting from 
the removal of a sebaceous cyst from the 
left lower abdomen.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiners prior to the requested study.  
The examiner should describe the scar and 
note whether there is any tenderness.  A 
complete rationale for any opinion 
expressed must be provided.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

